FILED
                            NOT FOR PUBLICATION                             OCT 28 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-30020

               Plaintiff - Appellee,             D.C. No. 2:05-cr-00133-LRS

  v.
                                                 MEMORANDUM *
KEEGAN C. VAN TUYL,

               Defendant - Appellant.



                    Appeal from the United States District Court
                      for the Eastern District of Washington
                      Lonny R. Suko, Chief Judge, Presiding

                            Submitted October 19, 2010 **

Before:        O’SCANNLAIN, TALLMAN, and BEA, Circuit Judges.

       Keegan C. Van Tuyl appeals from the sentence imposed upon revocation of

supervised release. We have jurisdiction under 28 U.S.C. § 1291. We affirm in

part, vacate in part, and remand.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Van Tuyl's sole contention is that the supervised release condition

prohibiting association with Neo-Nazi/white supremacist affiliates is

unconstitutionally overbroad. The government agrees that the judgment should be

changed to explicitly reflect that the condition prohibits association with known

neo-Nazi/white supremacist affiliates. Under these circumstances, we vacate the

challenged condition and remand for the district court to re-sentence in a manner

consistent with this opinion. See, e.g, United States v. Ross, 476 F.3d 719 (9th Cir.

2007). The sentence is affirmed in all other respects.

      VACATED in part; AFFIRMED in part; and REMANDED.




                                          2                                    10-30020